Citation Nr: 1136010	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder.  

2.  Entitlement to an increased disability evaluation for the Veteran's cervical spine myelopathy and anterior C5-6 and C6-7 discectomy residuals with fusion, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1981 and from January 1982 to August 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas, Regional Office which, in pertinent part, denied service connection for a headache disorder and gastroesophageal reflux disease (GERD) and denied increased disability evaluations for the Veteran's cervical myelopathy and anterior C5-6 and C6-7 discectomy residuals with fusion and his right distal fibular fracture residuals.  In February 2008, the Veteran submitted a notice of disagreement (NOD).  In August 2008, the Veteran was issued a statement of the case (SOC).  In October 2008, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for a chronic headache disorder and an increased evaluation for his post-operative cervical spine disability.  

In December 2010, the Veteran informed the Department of Veterans Affairs (VA) that he had moved to Florida.  In April 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the St. Petersburg, Florida, Regional Office (RO).  A transcript of the hearing was prepared and incorporated into the record.  

The issue of an increased evaluation for the Veteran's post-operative cervical spine disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

The April 2011 hearing transcript may be reasonably construed as informal claims of entitlement to increased evaluations for the Veteran's right upper extremity radiculopathy and left upper extremity radiculopathy.  Those issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for cervical spine myelopathy and anterior C5-6 and C6-7 discectomy residuals with fusion; right upper extremity radiculopathy; left upper extremity radiculopathy; L5-S1 spondylolysis; right acromioclavicular joint degenerative changes; right distal fibular fracture residuals; a left eyebrow scar; and tinnitus.  

2.  The Veteran's chronic headache disorder has been objectively shown to be etiologically related to his service-connected cervical spine myelopathy and anterior C5-6 and C6-7 discectomy residuals with fusion.  


CONCLUSION OF LAW

A chronic headache disorder was incurred proximately due to or as the result of the Veteran's service-connected cervical spine myelopathy and anterior C5-6 and C6-7 discectomy residuals with fusion.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for a chronic headache disorder.  As such, no discussion of VA's duty to notify and to assist is necessary.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for cervical spine myelopathy and anterior C5-6 and C6-7 discectomy residuals with fusion; right upper extremity radiculopathy; left upper extremity radiculopathy; L5-S1 spondylolysis; right acromioclavicular joint degenerative changes; right distal fibular fracture residuals; a left eyebrow scar; and tinnitus.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Veteran's service treatment records make no reference to a chronic headache disorder.  

A June 2004 VA magnetic resonance imaging study of the cervical spine notes that the Veteran complained of "more neck pain" and headaches.  The Veteran was diagnosed with C5-6 and C6-7 fusion, spondylosis, and degenerative disc disease.  

In his October 2006 claim for service connection, the Veteran advanced that service connection for chronic headaches was warranted secondary to his service-connected post-operative cervical spine disorder.  

At a June 2007 VA examination for compensation purposes, the Veteran complained of daily frontal and bitemporal headaches.  He reported that his headaches had initially manifested themselves in approximately January 2006 and had been diagnosed as tension headaches.  The Veteran was diagnosed with tension headaches.  In a July 2007 addendum to the June 2007 VA examination report, the examiner clarified that:

He developed headaches diagnosed as tension headaches 18 months ago.  ...  When headaches are related to cervical pathology, [they] are either occipital or on top of the head or both, secondary to neck muscle spasm, or C1 impingement.  Veteran's headaches came long after cervical pathology and over the forehead and bitemporal.  Therefore, Veteran's headaches [are] less likely than not related to [service-connected] cervical spine condition.  

A January 2008 VA treatment record states that the Veteran complained of chronic headaches over the parietal area, bilaterally (top of the head).  An assessment of chronic headaches was advanced.  

In his February 2008 NOD, the Veteran related that his treating VA and private physicians had related his chronic headaches to his service-connected post-operative cervical spine disability.  

In support of his claim for service connection, the Veteran submitted a September 2, 1985, article from The Medical Journal of Australia which conveys that:

[C]ervical headaches are distinguished by a fairly consistent pattern of symptoms.  Most frequently, the pain is felt principally in the occipital region but in various combinations, it may involve the forehead, orbital region, temples, vertex or ears.  (footnotes omitted).  

An October 2008 written statement from J. Friedman, M.D., conveys that he was treating the Veteran's post-operative cervical spine disorder.  The doctor opined that "it was my feeling that his symptoms in his arms, including neck pain and headaches, were likely coming from his cervical spine."  

At the April 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran reiterated that his VA and private treating physicians had attributed his chronic headaches to his service-connected post-operative cervical spine disability.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The record is in apparent conflict as to whether the Veteran's chronic headache disorder is etiologically related to his service-connected post-operative cervical spine disability.  While Dr. Friedman attributed the Veteran's chronic headaches to his post-operative cervical spine disability, the June 2007 VA examination report and the July 2007 addendum thereto convey that the Veteran's chronic headaches were less likely than not related to his cervical spine disability as they "came long after cervical pathology and over the forehead and bitemporal."  In assessing the probative value to be accorded to these opinions, the Board observes that the medical journal article submitted by the Veteran in support of his claim clarifies that the cervical spine-related headaches may be manifested by pain involving the occipital region, "the forehead, orbital region, temples, vertex or ears."  The article appears to undermine the VA physician's negative determination to the extent that it is based upon the location of the Veteran's headaches over the forehead and the temples.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic headache disorder is etiologically related to his service-connected cervical spine myelopathy and anterior C5-6 and C6-7 discectomy residuals with fusion.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for a chronic headache disorder.  


ORDER

Service connection for a chronic headache disorder is granted.  


REMAND

The Veteran asserts that an increased evaluation is warranted for his post-operative cervical spine disability as it is productive of significant impairment of both his daily and vocational activities.  At the hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that: his cervical spine disability had increased in severity; his vertebral fusion had dissolved; and he had been informed that he required additional surgical fusion of the cervical spine.  

The Veteran was last afforded a VA spine examination for compensation purposes in July 2008.  At that time, the Veteran was diagnosed with cervical spine degenerative joint disease with foraminal stenosis, C5-6 and C6-7 discectomy residuals, and no radiculopathy or myelopathy.  Clinical documentation from Dr. Friedman dated in October 2008 relates that an impression of a "failed anterior cervical fusion" was advanced.  A November 2008 treatment record from J. DeVoke, D.O., conveys that a magnetic resonance imaging study of the cervical spine showed "disc herniation C5-7."  Assessments of cervical spine degenerative disc disease and radiculopathy were advanced.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the evidence that has been added to the file since the last VA spine examination of record, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Additionally, the Board observes that VA clinical documentation dated after April 5, 2011, is not of record.  The Veteran testified that he had received no recent private treatment as he could not afford it.  VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after April 5, 2011.  

2.  Then schedule the Veteran for a VA spine examination to accurately determine both the nature and severity of the Veteran's post-operative cervical spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should fully describe the functional limitation that results from the Veteran's post-operative cervical spine disability, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his cervical spine should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's post-operative cervical spine disability upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a detailed rationale for all stated opinions. 

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


